DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao et al. (U.S. Pub. 2018/0335409).

Regarding claims 1, 13, and 14, Kao discloses (Figs. 1-5) a method for testing at least one gas sensor (i.e. sensors 124 and 126: see par. [0014]), the method comprising:
exposing in a first measurement (i.e. before the vacuum pump is turned on at S612: see Fig. 3A) the gas sensor to a test gas (either the initial air in the chamber at step S602: [0034]; or the quantitative gas at step S605: see pars. [0021] and [0037]) under first gas conditions including a first pressure (i.e. first pressure: [0033], initial air composition: [0034], or with the quantitative gas: [0037]; and
exposing in a second measurement (after the vacuum pump is turned on at step S216: see Figs. 3A and 3B) the gas sensor to the test gas under second gas conditions (i.e. vacuum pressure: [0050], with ozone: [0052]/[0054]) including a second pressure (i.e. vacuum pressure: [0050]), the second gas conditions being different from the first gas conditions (i.e. vacuum pressure: [0050], with ozone introduced: [0052]/[0054]), wherein the second pressure is different from the first pressure (i.e. vacuum pressure, which would be lower than the initial pressure: [0033]/[0050]).
Regarding claim 13, Kao discloses (Figs. 1-5) the at least one gas sensor 124/126 is arranged in an internal volume of a testing chamber 100 (as shown in Fig. 1).
Regarding claim 14, Kao discloses (Figs. 1-5) a measurement device (as shown in Fig. 1) comprising: a testing chamber 100 with a gas inlet and a gas outlet (implicit: a door in the cabinet 100, through which the air sensing device 20 is placed into the chamber: [0016]; such a door would act as both in inlet for the initial air and an outlet for the ozone when opened after the testing takes place) and an internal volume for arranging at least one gas sensor 124/126.

Regarding claim 2, Kao discloses (Figs. 1-5) the second pressure is lower than the first pressure (i.e. vacuum pressure, which would be lower than the initial pressure: [0033]/[0050]).

Regarding claim 4, Kao discloses (Figs. 1-5) changing the pressure of the test gas between the first and second measurements from the first pressure to the second pressure (i.e. lowering the pressure to vacuum pressure at step S612: [0033], [0044], [0050]).

Regarding claim 7, Kao discloses (Figs. 1-5) performing the method in a testing chamber 100 (as shown in Fig. 1); and during a time between the first and second measurements, removing the test gas of the first measurement from the testing chamber (i.e. lowering the pressure to vacuum pressure at step S612: [0044]).

Regarding claim 8, Kao discloses (Figs. 1-5) exposing the gas sensor to a vacuum during the time between the first and second measurements (i.e. lowering the pressure to vacuum pressure at step S612: [0044]).

Regarding claim 9, Kao discloses (Figs. 1-5) the test gas during the first and the second measurements is different (i.e. is the initial air/quantitative gas during the first: [0034]/[0037]; and is ozone during the second: [0052]).

Regarding claim 10, Kao discloses (Figs. 1-5) performing the method in a testing chamber 100 having an inlet and an outlet (implicit: a door in the cabinet 100, through which the air sensing device 20 is placed into the chamber: [0016]; such a door would act as both in inlet for the initial air and an outlet for the ozone when opened after the testing takes place), wherein during the first measurement and the second measurement at least the outlet is closed (i.e. the chamber 100 is closed: see Fig. 1).

Regarding claim 11, Kao discloses (Figs. 1-5) performing the method simultaneously for a plurality of gas sensors 124/126 in a testing chamber 100 (as shown in Fig. 1).
Regarding claim 12, Kao discloses (Figs. 1-5) the test gas comprises a mixture of N2, O2 [0021] and at least one of C02 [0021], or volatile organic compounds (i.e. ozone/VOC sensor: [0052]/[0054]).

Claims 1-6, 10-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneblei (U.S. Pub. 2014/0331737).

Regarding claims 1, 13, and 14, Kaneblei discloses (Figs. 1-7) a method for testing at least one gas sensor 5 [0072], the method comprising:
exposing in a first measurement the gas sensor 5 to a test gas [0072] under first gas conditions including a first pressure (predetermined pressure: [0088], intact curve 82/84: [0134]/[0137]); and
exposing in a second measurement the gas sensor to the test gas under second gas conditions including a second pressure (i.e. either of the pressures 81 or 83 in a defective state: see Fig. 7; [0138]-[0139]), the second gas conditions being different from the first gas conditions (as shown in Fig. 7; [0138]-[0139]), wherein the second pressure is different from the first pressure (as shown in Fig. 7; [0138]-[0139]).
Regarding claim 13, Kaneblei discloses (Figs. 1-7) the at least one gas sensor is arranged in an internal volume of a testing chamber 4 [0060].
Regarding claim 14, Kaneblei discloses (Figs. 1-7) a measurement device (as shown in Fig. 1a) comprising: a testing chamber 4 with a gas inlet 31.1a [0057]/[0065] and a gas outlet 31.1b [0065] and an internal volume for arranging at least one gas sensor 5 (within 4: see Fig. 1a).

Regarding claim 2, Kaneblei discloses (Figs. 1-7) the second pressure is lower than the first pressure (i.e. the condition shown by line 83: Fig. 7; [0139]).

Regarding claim 3, Kaneblei discloses (Figs. 1-7) the second pressure is higher than the first pressure (i.e. the condition shown by line 81: Fig. 7; [0138]).

Regarding claim 4, Kaneblei discloses (Figs. 1-7) changing the pressure of the test gas between the first and second measurements from the first pressure to the second pressure (i.e. the conditions shown by lines 81/83: Fig. 7; [0138]-[0139]).

Regarding claim 5, Kaneblei discloses (Figs. 1-7) during the first and second measurements the test gas is substantially the same [0072].

Regarding claim 6, Kaneblei discloses (Figs. 1-7) the test gas comprises a test gas species with a relative concentration that is substantially the same during the first and second measurements [0072].

Regarding claim 10, Kaneblei discloses (Figs. 1-7) performing the method in a testing chamber 4 having an inlet 31.1a and an outlet 31.1b [0065], wherein during the first measurement and the second measurement at least the outlet is closed (via nonreturn valve 59: [0103]).

Regarding claim 11, Kaneblei discloses (Figs. 1-7) performing the method simultaneously for a plurality of gas sensors in a testing chamber (as shown in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (U.S. Pub. 2018/0335409) in view of Bannister (U.S. Patent 5,114,561).
Claim 15 is also rejected under 35 U.S.C. 103 as being unpatentable over Kaneblei (U.S. Pub. 2014/0331737) in view of Bannister (U.S. Patent 5,114,561).

Regarding claim 15, Kao and Kaneblei do not disclose that the test gas comprises a mixture of N2, O2 and at least one of CO or ethanol.
Bannister discloses the test gas comprises a mixture of N2, O2 and CO (col. 8, lines 3-9).
Since the art recognizes that the test gas mixture disclosed by Bannister is suitable for the intended purpose of testing the accuracy of a gas sensor (Bannister: col. 8, lines 14-17 and 59-60), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kao and Kaneblei’s methods so that the test gas comprises a mixture of N2, O2 and at least one of CO or ethanol, as taught by Bannister.  See MPEP 2144.07.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (U.S. Pub. 2018/0335409) in view of Heidrich (DE 3717241 – machine translation attached).
Claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable over Kaneblei (U.S. Pub. 2014/0331737) in view of Heidrich (DE 3717241).

Regarding claim 16, Kao and Kaneblei do not disclose that the test gas comprises a mixture of N2, O2 and at least one of NH3 or NxOx.
Heidrich discloses the test gas comprises a mixture of N2, O2 and NxOx (i.e. the test gas contains NO and NO2: see Abstract, and the translation, top of p. 4).
Since the art recognizes that the test gas mixture disclosed by Heidrich is suitable for the intended purpose of testing the accuracy of a gas sensor {Heidrich: “By accurately controlling the temperature in the reaction zone 2 of the reaction section 2 at the output of a test gas with a precisely determined concentration of nitric oxide (NO) and nitrogen dioxide (NO .sub.2) occur” and “A concentration of 700 ppbNO in the test gas mixture allows an analyzer to be calibrated with a measuring range of up to 1,000 ppbNO” – p.4}, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kao and Kaneblei’s methods so that the test gas comprises a mixture of N2, O2 and at least one of NH3 or NxOx, as taught by Heidrich.  See MPEP 2144.07.

Response to Arguments
Applicant's arguments filed 10-25-2022 have been fully considered but they are not persuasive.
Regarding Kao, Applicant argues that “the gas sensor 202 is tested only once in a single step, i.e. step S205, but not in at least two steps with different test gas pressures as claimed by independent claim 1. The more detailed process description in connection with Figures 3A and 3B contains also only the single test step for the gas sensor 202, which is step S607” (see Applicant’s Remarks at p. 6).  However, Kao discloses that the whole procedure (including at least the elements cited by the examiner in the rejection above) is a testing method.  See the Abstract and par. [0006], which states:
“…the present invention further provides a testing method for an air sensing device having a gas sensor. The testing method includes the following steps: (a) arranging at least one air sensing device in a vacuum test cabinet; (b) controlling a vacuum pump by the controller to extract air from the vacuum test cabinet for creating a predetermined vacuum level; (c) controlling a molecule generator by the controller to generate a quantitative gas and transmit the quantitative gas into the vacuum test cabinet for the controller obtaining a system value of gas data; and (d) obtaining a measure value of the gas data of the gas sensor of the air sensing device and comparing the measure value of the gas data with the system value of the gas data by the controller for determining whether the gas sensor senses correctly.”

In addition, Fig. 3A shows: “a detailed flowchart of a first part of a testing method for the air sensing device according to an embodiment of the present invention.” (Kao: [0010]) From these citations, and from the entire disclosure of the reference (and from the examiner’s rejection) it is clear that the whole method of Kao is a testing method/device, and it would not be reasonable to confine the interpretation of testing of the sensor to only a single step, as argued by Applicant.  Therefore, the examiner maintains the previous rejections under Kao.
Regarding Kaneblei, Applicant argues “the "predetermined pressure" refers to the pressure in the test gas containers 10-16 but not to a pressure in the gas application device 2.” (see Remarks, p. 7)  However, the examiner disagrees.  Kaneblei discloses in par. [0088] that “It is guaranteed with these means that the test gas containers 1 through 10 provide a gas flow of the respective test gas for the respective main line with a predetermined gas pressure over a predetermined time during release.” (emphasis added)  From par. [0088], it is clear that the test gas is provided to the main line with the predetermined pressure (i.e. first pressure, see above rejection), and the predetermined pressure is that of the main device 2.
Further regarding Kaneblei, Applicant also argues “paragraphs [0134] and [0137]-[0139] refer to a tightness measurement during which no measurement is performed by the gas measuring apparatus 5.” (see Remarks, p. 7)  However, the examiner again disagrees.  Fig. 7 shows curves 81/83/84 detected by respective differential pressure sensor (see pars. [0137]-[0139]), which is the pressure sensor(s) describes in par. [0072].  For these reasons, the examiner maintains the previous rejections under Kaneblei.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852